Cobb, J.
The accused was arraigned in a city court on June 20, 1904, upon an accusation filed at the June term, which charged merely that he did, on the 24th day of March, 1904, in a named county, “play and bet money and other things of value at a game of seven-up, five-up, skin, craps, and other games played with cards.” He entered a plea of guilty to this accusation. On June 24, the accused was arraigned in the same court upon an accusation filed at the March term, which charged that he did, on the 12th day of . March, 1904, in the same county, “ play and bet for money or other thing of value at a game of five-up, seven-up, skin, and other games played with cards.” To this accusation he entered a special plea of former conviction, setting up the plea of guilty under the accusation first referred to. Upon the trial of this plea it was admitted “that th'e State could show that [the accused] had played at two separate places and at different times and with different parties; that the two cases covered two separate transactions.” The special plea was overruled. Meld, thaft the accusation upon which the conviction was had being general in its allegations, and the accusation upon which the accused was last arraigned having been filed prior to the time of filing the accusation upon which the plea of guilty was entered, it was error to overrule the special plea of former conviction.. Aliter, if the two accusations had been specific in their allegations as to place, time, person,. and other particulars, clearly showing upon their face that they related to sejparate and distinct transactions. Craig v. State, 108 Ga. 776 (2); McWilliams v. State, 110 Ga. 290 (1); Reynolds v. State, 114 Ga. 265.

Judgment reversed.


All the Justices concur.

Accusation of gaming. Before Judge Foute. City court of Cartersville. September 27, 1904.
W. M. Graham and R. J. & J. McCarthy, for plaintiff in error.
Sam. P. Maddox, solicitor-general, contra.